IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00185-CV

PAUL LILES AND BONNIE LILES,
                                                          Appellant
v.

JOHNNY EISENMAN,
                                                          Appellee



                             From the County Court
                             Navarro County, Texas
                             Trial Court No. C09828


                         MEMORANDUM OPINION


      The jury found that Johnny Eisenman, Appellee, did not divert or impound the

natural flow of water on his property in a manner that proximately caused damage to

property owned by Paul Liles and Bonnie Liles, Appellants. Appellants filed a motion

for judgment notwithstanding the verdict. The trial court heard the motion, denied it,

and entered a take-nothing judgment against Appellants.
          In their first two issues, Appellants contend that the trial court erred when it

denied their motion for judgment notwithstanding the verdict. Because Appellants have

not met their burden to show that the trial court erred when it denied the motion, we

affirm.

          We will first set out the standards for our review. Then, we will detail the evidence

in accordance with those standards and measure that evidence against those standards.

          At trial, under the unobjected-to jury charge as given, Appellants bore the burden

to prove that Appellee diverted or impounded the natural flow of water on his property

in a manner that proximately caused damage to their property. As we have noted, when

the jury failed to find for Appellants, they filed their motion for judgment

notwithstanding the verdict and the trial court denied it.

          We review the denial of a motion for judgment notwithstanding the verdict under

a legal sufficiency standard. See Tanner v. Nationwide Mut. Fire Ins. Co., 289 S.W.3d 828,

830 (Tex. 2009). Under that standard, we will “credit evidence favoring the jury verdict

if reasonable jurors could, and disregard contrary evidence unless reasonable jurors

could not.” Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649, 651 (Tex. 2007). We

consider only evidence and inferences that tend to support the findings of the jury;

evidence to the contrary is disregarded. See Mancorp, Inc. v, Culpepper, 802 S.W.2d 226,

227–28 (Tex. 1990). We are obligated to uphold the jury's finding if there is more than a

scintilla of competent evidence to support it. Tanner, 289 S.W.3d at 830. “The final test


Liles, et al. v. Eisenman                                                                Page 2
for legal sufficiency must always be whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.” City of Keller v.

Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

        As we apply those standards to the evidence, it is important to note that we are

dealing with two separate ponds that involve two distinct problems and two distinct

damage claims.

        Appellee constructed two tanks or ponds on his property. The parties refer to

these as the upper pond and the lower pond.

        Appellants claim that the dam for the lower tank constantly leaked onto their

property and caused a condition of persistent mud on a private road on Appellants’

property. Appellants installed a culvert and put rock on the road to alleviate the problem.

But after heavy rains hit the area, water escaped from the lower pond and washed the

rock away. Appellants paid $480 for the rock.

        As to the upper pond, Appellants maintain that Appellee constructed a “dam” or

berm above the upper pond and that the “dam” or berm served to divert or redirect the

natural flow of surface water around the pond and onto Appellants’ property.

Appellants contend that eventually, the diverted water resulted in severe erosion along

Appellants’ fence line. Appellants asserted that the erosion resulted in a diminution in

the value of their property in the amount of $25,000.




Liles, et al. v. Eisenman                                                            Page 3
        Although there are two different ponds with two distinct characteristics and two

different measures of damages, the trial court submitted only one issue to the jury as to

Appellee’s actions and the results of those actions: “Did the Defendant, Johnny Eisenman,

divert or impound the natural flow of water in a manner that proximately caused damage

to the property of the Plaintiffs, Paul Liles and Bonnie Liles?” There were no objections

to the charge. As we have noted, the jury answered the question, “No.”

        In their first and second issues on appeal, Appellants argue that the trial court

erred when it denied their motion for judgment notwithstanding the verdict because they

were entitled to strict liability under section 11.086 of the Texas Water Code. Appellants

did not plead that theory and neither did they present that argument to the trial court

either in Appellants’ written motion or during the hearing on that motion. That is

important because it is the trial court’s ruling on that motion that is the focus of this

appeal. Appellants never asked the trial court to rule based upon strict liability under

the Texas Water Code. Instead, Appellants urged the court to find that there was no

evidence beyond a scintilla to support the negative answer of the jury, and, further, that

it had conclusively proved the contrary proposition. Therefore, in our review of the trial

court’s ruling on Appellants’ motion for judgment notwithstanding the verdict, we need

not address strict liability under the Texas Water Code. See Martin v. Cottonwood Creek

Constr., LLC, 560 S.W.3d 759, 763 (Tex. App.—Waco 2018, no pet.).




Liles, et al. v. Eisenman                                                           Page 4
         We are left, then with a simple negligence cause of action that involves allegations

of improper diversion and impoundment of water. A negligence cause of action has four

elements: (1) a legal duty; (2) breach of that duty; (3) the breach was a proximate cause of

injury; and (4) actual injury. See Greater Houston Transp. Co. v. Phillips, 801 S.W.2d 523,

525 (Tex. 1990).

         There are two components to proximate cause: (1) but-for causation; and (2)

foreseeability. Union Pump Co. v. Allbritton, 898 S.W.2d 773, 775 (Tex. 1995). Even if we

were to get past the first two elements of a negligence cause of action, there was some

evidence presented to the jury to support a negative finding as to proximate cause.

         The jury viewed some 31 exhibits submitted by Appellee. The jury also heard

testimony that damages to Appellants’ property occurred after unusually heavy rainfalls

caused the dam on the lower pond to break. Mr. Liles testified that “he [Mr. Eisenman]

washed it out when his dam busted. I never had no problem with him washing me or

anything else until his dam busted.” There was no redirection of water at the time of

trial.

         Further, there is some evidence to show that Appellants’ own actions could have

proximately caused their damages. Appellants performed dirt work that resulted in an

upward slope near Appellants’ property line with Appellee, and they also installed a

culvert that was too small to handle a proper amount of water.




Liles, et al. v. Eisenman                                                              Page 5
        And to the extent that the evidence conflicts, we emphasize that it was in the

province of the jury to resolve such conflicts. See Wheelbarger v. Landing Council of Co-

Owners, 471 S.W.3d 875, 891 (Tex. App.—Houston [1st Dist.] 2015, pet. denied).

        Because there was some evidence to support the jury’s negative answer to the

single liability issue submitted to them, the trial court did not err when it denied

Appellants’ motion for judgment notwithstanding the verdict. We overrule Appellants’

first and second issues on appeal.

        In their third issue on appeal, Appellants take the position that a new trial is

required on the issue of damages because the jury’s award of no damages is against the

greater weight and preponderance of the evidence as to be clearly wrong and unjust.

However, this issue is conditioned on a finding that the jury’s determination of liability

was wrong. We have concluded otherwise and need not reach the third issue on appeal.

        We affirm the judgment of the trial court.




                                                 MATT JOHNSON
                                                 Justice




Liles, et al. v. Eisenman                                                           Page 6
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Wright1
Affirmed
Opinion delivered and filed August 25, 2021
[CV06]




        1 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§
74.003, 75.002, 75.003.

Liles, et al. v. Eisenman                                                                       Page 7